Title: To Benjamin Franklin from Mademoiselle ——— de Poliange, 18 August 1780
From: Poliange, Mademoiselle —— de
To: Franklin, Benjamin


MonsieurParis rue des Sts. peres no. 59. le 18 aout 1780./.
J’eus l’honneur de vous remettre le 18 de juin dernier un petit mémoire Concernant mon parent mr. vigeral qui fut pris par les Anglais Sur un corsaire américain le 5 mars 1778. Il fut Conduit a Portsmuth, et de la transféré à Winchester. On n’a point eu de Ses nouvelles depuis la fin du mois de mars 1779; et depuis Cette époque il n’a pas été possible d’apprendre Ce quil est devenu quelques recherches qu’on ait faites a cette occasion. Vous m’aviez fait la grace de me promettre Monsieur que vous donneriez des ordres pour de nouvelles perquisitions soit à londres ou ailleurs, et vous aviez eu la bonté dajouter que vous daigneriez me faire instruire du resultat de vos recherches. Je Crains que vos occupations ne vous aient fait perdre de vüe les interets de mon parent et jespére que vous me permettrez de vous les rapeller et de vous Conjurer Monsieur d’avoir la bonté de me faire écrire Ce que vous aurez appris Sur Son Sort. Je Serai infiniment reconnaissante de Cette grace, et je vous Supplie d’agréer L’assurance du profond respect avec lequel jai Lhonneur Detre, Monsieur Votre trés humble et trés obeissante Servante
De Poliange
 
Notation Mde. De Poliange Paris 18. Aout.
